1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    URANNA LONGWORTH                           Case No.: 18cv2117-LAB (BGS)
      GREENE,
12
                                  Plaintiff,     ORDER TRANSFERRING CASE
13                                               TO MAGISTRATE JUDGE
      v.                                         BERNARD SKOMAL
14
      NANCY A BERRYHILL, Acting
15
      Commisisoner of Social Security,
16                             Defendant.
17
18         The government has chosen not to withdraw its consent to magistrate judge
19   jurisdiction over this case. (See Docket no. 16.) Jurisdiction over this action is
20   therefore transferred to Magistrate Judge Bernard Skomal. The Clerk is directed
21   to update the docket to reflect that the case is assigned to Judge Skomal.
22
23         IT IS SO ORDERED.
24   Dated: August 20, 2019
25
26                                             Hon. Larry Alan Burns
                                               Chief United States District Judge
27
28

                                                1
                                                                          18cv2117-LAB (BGS)
